Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/10/2021 is acknowledged.
Claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.

Status of the Claims
Claims 1-7, 9-11, 15-18, 21, 23-24, 29, 32 and 34 are pending in this application.
Claim 34 is withdrawn from consideration as being drawn to a non-elected invention.
Claims 1-7, 9-11, 15-18, 21, 23-24, 29 and 32 are presently under consideration as being drawn to the elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5, 7, 10-11, 16-17, 21, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James, Jr. et al. (US 9217014), as evidenced by Khurana et al. (Monatshefte fur Chemie 135, 83-87 (2004)).
With respect to claims 1 and 3, James, Jr. et al. teach synthesizing instantly claimed compound 1 by: 
1) Suspending anidulafungin in THF (tetrahydrofuran) and treating with phenylboronic acid, thus forming a boronate ester of anidulafungin (reading on instantly claimed step (a)); 
2) Dissolving again in THF and suspending in CH3CN (acetonitrile);
3) Suspending the resulting composition in 20% TFA/CH3CN and treated choline chloride (Example 1; column 22, lines 21-39), thus reading on “providing a second composition comprising a salt of choline” and “combining the first composition, the second composition, and an acid to form a mixture, wherein the solvent system comprises a mixture of TFA/CH3CN (as claimed in instant claim 3); and
4) diluting the resulting composition with methanol and water (Example 1; column 22, lines 32-33). 
As evidenced by Khurana et al., methanol is a hydrolyzing agent of esters (page 85, 1st para). Thus, the teachings of James, Jr. et al. read on instantly claimed step (d).
Therefore, since the process steps of James, Jr. et al. are identical to the instantly claimed steps (see instant Example 1), a precipitate of a reaction product having formula (I) would have necessarily formed in the process of James, Jr. et al.
oC) (Example 1; column 22, lines 28-30).
With respect to claims 7 and 10-11, as discussed above, James, Jr. et al. teach suspending anidulafungin in THF and treating with phenylboronic acid (structure depicted below).

    PNG
    media_image1.png
    303
    377
    media_image1.png
    Greyscale

Thus, a compound of formula (I) wherein R is C6-aryl (i.e. phenyl) is formed in the process of James, Jr. et al.
With respect to claim 16, as discussed above, James, Jr. et al. teach that the boronate ester of anidulafungin is dissolved in tetrahydrofuran and acetonitrile.
With respect to claim 17, as discussed above, James, Jr. et al. teach that the second composition comprises a solution of choline chloride dissolved in a mixture of acetonitrile and trifluoroacetic acid.
With respect to claim 21, James, Jr. et al. teach adding TFA/CH3CN to the mixture (Example 1; column 22, lines 28-29). This would have inherently reduced the level of beta-diastereomer. 
With respect to claim 29, James, Jr. et al. teach diluting the composition with methanol and water (i.e. the hydrolyzing step) at room temperature (Example 1; column 22, lines 32-33).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 15-17, 21, 24, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over James, Jr. et al. (US 9217014) in view of De Pater et al. (US 9006391).
The teachings of James, Jr. et al. with respect to claims 1, 3, 5, 7, 10-11, 16-17, 21, 29 and 32 have been discussed above.
James, Jr. et al. do not teach the limitations of instant claims 2, 4, 6, 9, 15 and 24.
De Pater et al. teach a method of preparing cyclopeptides (depicted below) by means of protection with a substituted boronic acid (abstract).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

De Pater et al. further teach that the protected cyclopeptide is hydrolyzed to obtain the following compound (columns 4-5):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

One of ordinary skill in the art synthesizing the compound of James, Jr. et al. would have expected the formation of instant compound of formula (I) because De Patel et al. teach that a similar method produced a cyclopeptide protected with a substituted boronic acid. Therefore, in order to obtain a pure composition (i.e. comprising mostly instant compound 1), the skilled artisan would have been motivated to optimize the concentration of the various components in the method of James, Jr. et al.  

Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent 
With respect to claim 9, De Patel et al. teach that R5 is cyclohexyl, substituted cyclohexyl or substituted phenyl (column 7, lines 5-7). 
It is noted that R5 of De Patel et al. corresponds to instantly claimed R of formula (I). Also note that R5 depends on the substituted boronic acid used.
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the boronic acid of James, Jr. et al. for the substituted boronic acid of De Patel et al., thus arriving at instantly claimed compound of formula (I), wherein R is cyclohexyl or substituted cyclohexyl (which according to the instant specification reads on C1-C6 alkyl; see page 11, 1st para). 

Allowable Subject Matter
Claims 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658